1

2

3                              UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     ROBERT ALLEN GOODLOW,                          Case No. 3:18-cv-00323-MMD-CLB
7                                      Petitioner,
             v.                                                       ORDER
8
      WARDEN BAKER, et al.,
9
                                   Respondents.
10

11   I.    SUMMARY
12         Before the Court for a decision on the merits is a petition for a writ of habeas corpus
13   filed by Robert Allen Goodlow, who is incarcerated in the Nevada Department of
14   Corrections. (ECF No. 29.) For reasons that follow, the Petition will be denied.
15   II.   BACKGROUND
16         According to information gathered by the police and testimony at a preliminary
17   hearing, one woman accused Goodlow of attempting to sexually assault her in trailer in
18   2007 and two other women accused him of a sexually assaulting them in an abandoned
19   apartment in 2010, with Goodlow using a knife in one of those instances. (ECF Nos. 31-
20   3 at 16-20, 33-38.) In January 2011, the State of Nevada charged Goodlow with burglary,
21   battery with intent to commit sexual assault (two counts), attempted sexual assault,
22   burglary while in possession of a deadly weapon, first degree kidnapping with use of a
23   deadly weapon, battery with intent to commit sexual assault with use of a deadly weapon,
24   sexual assault with use of a deadly weapon, sexual assault, and preventing or dissuading
25   a witness or victim from reporting crime or commencing prosecution. (ECF No. 31-6.)
26         In March 2012, Goodlow pled guilty in the Eighth Judicial District Court for Clark
27   County, Nevada, to one count of attempted sexual assault with use of a deadly weapon
28   and one count of battery with the intent to commit a crime. (ECF No. 31-21.) In June 2012,
1    Goodlow, through counsel, notified the trial court that he would like to withdraw his guilty

2    plea. (ECF No. 31-23 at 3.) In July 2012, the trial court denied Goodlow’s motion to

3    withdraw his plea and sentenced him to 240 months with parole eligibility after 96 months

4    on the attempted sexual assault count, with a consecutive like term for a deadly weapon

5    enhancement, and a concurrent 120-month term on the battery count with parole eligibility

6    after 48 months. (ECF. No. 31-28.) A judgment of conviction was entered on July 25,

7    2012. (ECF No. 31-31.)

8           Goodlow appealed. The Nevada Supreme Court reversed the judgment of

9    conviction and remanded the case, directing the district court to appoint Goodlow new

10   counsel to assist him with his motion to withdraw his guilty plea. (ECF No. 31-54.) On

11   remand, the district court appointed counsel and held an evidentiary hearing, then once

12   again denied Goodlow’s motion to withdraw his guilty plea. (ECF No. 31-67; ECF No. 32-

13   4.) Goodlow appealed. In January 2015, the Nevada Court of Appeals affirmed Goodlow’s

14   judgment of conviction. (ECF No. 32-20.)

15          In June 2015, Goodlow filed a petition for writ of habeas corpus in the state district

16   court. (ECF No. 32-22.) With assistance of appointed counsel, he filed a supplement to

17   his petition. (ECF Nos. 33-4, 33-5.) The district court denied relief. (ECF No. 33-15.)

18   Goodlow appealed. In April 2018, the Nevada Court of Appeals affirmed the lower court.

19   (ECF No. 33-44.)

20          Goodlow initiated this federal habeas proceeding on June 29, 2018. (ECF No. 6 at

21   1.) Pursuant to this Court’s screening order (ECF No. 5), Goodlow filed an amended

22   petition. (ECF No. 8.) Goodlow was subsequently granted leave to amend his petition

23   again. (ECF No. 28.) On April 26, 2019, he filed his second amended petition (ECF No.

24   29), which the Respondents moved to dismiss. (ECF No. 30). In ruling upon that motion,

25   this Court determined that the second amended petition contained unexhausted grounds

26   for relief, specifically, Grounds One and Four, and the portion of Ground Five premised

27   on counsel’s alleged failure to challenge the sentence enhancement. (ECF No. 45.)

28   ///

                                                  2
1           This Court subsequently granted Goodlow’s motion to excuse exhaustion due to

2    futility, dismissed Ground Four as procedurally defaulted, and directed Respondents to

3    answer Goodlow’s remaining claims. (ECF No. 48.) In doing so, the Court noted that

4    Ground One and the unexhausted portion of Ground Five were subject to dismissal as

5    procedurally defaulted, but deferred judgment as to whether Goodlow could overcome

6    the default under Martinez v. Ryan, 566 U.S. 1 (2012). (Id.)

7    III.   STANDARD OF REVIEW

8           This action is governed by the Antiterrorism and Effective Death Penalty Act

9    (AEDPA). 28 U.S.C. § 2254(d) sets forth the standard of review under AEDPA:

10          An application for a writ of habeas corpus on behalf of a person in custody
            pursuant to the judgment of a State court shall not be granted with respect
11          to any claim that was adjudicated on the merits in State court proceedings
            unless the adjudication of the claim –
12
                   (1) resulted in a decision that was contrary to, or involved an
13                 unreasonable application of, clearly established Federal law, as
                   determined by the Supreme Court of the United States; or
14
                   (2) resulted in a decision that was based on an unreasonable
15                 determination of the facts in light of the evidence presented in the
                   State court proceeding.
16

17   A decision of a state court is "contrary to" clearly established federal law if the state court

18   arrives at a conclusion opposite that reached by the Supreme Court on a question of law

19   (that is, applies a rule that contradicts governing Supreme Court precedent) or if the state

20   court decides a case differently than the Supreme Court has on a set of materially

21   indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An

22   "unreasonable application" occurs when "a state-court decision unreasonably applies the

23   law of [the Supreme Court] to the facts of a prisoner's case." Id. at 409. "[A] federal habeas

24   court may not "issue the writ simply because that court concludes in its independent

25   judgment that the relevant state-court decision applied clearly established federal law

26   erroneously or incorrectly." Id. at 411.

27          The Supreme Court has explained that "[a] federal court's collateral review of a

28   state-court decision must be consistent with the respect due state courts in our federal

                                                   3
1    system." Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). The "AEDPA thus imposes a

2    'highly deferential standard for evaluating state-court rulings,' and 'demands that state-

3    court decisions be given the benefit of the doubt.'" Renico v. Lett, 559 U.S. 766, 773

4    (2010) (quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997); Woodford v. Viscotti,

5    537 U.S. 19, 24 (2002) (per curiam)). "A state court's determination that a claim lacks

6    merit precludes federal habeas relief so long as 'fairminded jurists could disagree' on the

7    correctness of the state court's decision." Harrington v. Richter, 562 U.S. 86, 101 (2011)

8    (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court has

9    emphasized "that even a strong case for relief does not mean the state court's contrary

10   conclusion was unreasonable." Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003));

11   see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (describing the AEDPA standard

12   as "a difficult to meet and highly deferential standard for evaluating state-court rulings,

13   which demands that state-court decisions be given the benefit of the doubt") (internal

14   quotation marks and citations omitted).

15          "[A] federal court may not second-guess a state court's fact-finding process unless,

16   after review of the state-court record, it determines that the state court was not merely

17   wrong, but actually unreasonable." Taylor v. Maddox, 366 F.3d 992, 999 (9th Cir. 2004),

18   overruled on other grounds by Murray v. Schriro, 745 F.3d 984, 999-1000 (9th Cir. 2014).;

19   see also Miller-El, 537 U.S. at 340 ("[A] decision adjudicated on the merits in a state court

20   and based on a factual determination will not be overturned on factual grounds unless

21   objectively unreasonable in light of the evidence presented in the state-court proceeding,

22   § 2254(d)(2).").

23          Because de novo review is more favorable to the petitioner, federal courts can

24   deny writs of habeas corpus under § 2254 by engaging in de novo review rather than

25   applying the deferential AEDPA standard. Berghuis v. Thompkins, 560 U.S. 370, 390

26   (2010).

27   ///

28   ///

                                                  4
1    IV.    DISCUSSION

2           All the remaining claims before the Court except for Ground Six are premised on

3    allegations that Goodlow was deprived of his constitutional right to effective assistance of

4    counsel. To demonstrate ineffective assistance of counsel in violation of the Sixth and

5    Fourteenth Amendments, a convicted defendant must show 1) that counsel's

6    representation fell below an objective standard of reasonableness under prevailing

7    professional norms in light of all the circumstances of the particular case; and 2) that it is

8    reasonably probable that, but for counsel's errors, the result of the proceeding would have

9    been different. See Strickland v. Washington, 466 U.S. 668, 687-94 (1984). To

10   demonstrate ineffective assistance of counsel in the context of a challenge to a guilty

11   plea, a petitioner must show both that counsel's advice fell below an objective standard

12   of reasonableness as well as a “reasonable probability” that, but for counsel's errors, the

13   petitioner would not have pleaded guilty and would have insisted on going to trial. Hill v.

14   Lockhart, 474 U.S. 52, 58-59 (1985) (holding that the two-part Strickland test applies to

15   challenges to guilty pleas based on ineffective assistance of counsel).

16          A.     Ground One

17          In Ground One, Goodlow alleges he was deprived of his constitutional right to

18   effective assistance of counsel because his trial counsel “failed to investigate and develop

19   a valid theory of defense.” (ECF No. 29 at 3.) As factual support, Goodlow alleges that he

20   has alibis for each of the three alleged incidents that gave rise to the charges against him,

21   but counsel failed to investigate them. This claim was not adjudicated on the merits in the

22   Nevada courts so there is no decision to which this Court must defer under AEDPA. Even

23   so, the claim is either procedurally defaulted under Martinez or, alternatively, fails under

24   de novo review.

25          Under Martinez, a petition may establish cause excusing the procedural default of

26   an ineffective assistance of trial counsel claim by showing he received ineffective

27   assistance of counsel in an initial-review collateral proceeding. 566 U.S. at 9. As part of

28   this showing, the petitioner must demonstrate a reasonable probability that the underlying

                                                   5
1    ineffective assistance of trial counsel claim would have prevailed had it been presented

2    to the state court for post-conviction review. See Clabourne v. Ryan, 745 F.3d 362, 377

3    (9th Cir. 2014), overruled on other grounds by McKinney v. Ryan, 813 F.3d 798, 819 (9th

4    Cir. 2015)).

5           In Ground One, Goodlow claims that his alibi for the alleged attempted sexual

6    assault in 2007 is that he was incarcerated at the time it was alleged to have occurred.

7    For the sexual assaults alleged to have occurred in 2010, he claims that he was at a bar

8    shooting pool for one and that he was at home with his girlfriend for the other. He further

9    claims that he informed his trial counsel how to verify these alibis, but counsel refused to

10   investigate them.

11          At the evidentiary hearing on Goodlow’s motion to withdraw his guilty plea, his trial

12   counsel testified that he had received documentation from the State that showed Goodlow

13   was incarcerated when the attempted sexual assault was alleged to have occurred in

14   2007. (ECF No. 31-67 at 9-10.) He further testified that he recognized the exculpatory

15   value of this evidence and discussed it with Goodlow in considering whether to accept

16   the State’s plea offer. (Id. at 10-11, 19.)

17          According to counsel’s additional testimony, however, DNA evidence supporting

18   the more recent 2010 assault and the trial court’s decision to permit the State to present

19   evidence of a prior conviction for a similar sexual offense were very detrimental to

20   Goodlow’s defense. (Id. at 11-16.) Counsel testified that, given how quickly the more

21   recent incident was reported and the strength of the evidence supporting it, he “did not

22   see [Goodlow] avoiding at least twenty years on that particular charge,” in addition to the

23   other charges pending. (Id. at 20-21.) So, while counsel recognized that the defense had

24   “pretty good arguments regarding some of the incidents,” he advised Goodlow that the

25   negotiated plea was preferable to going to trial. (Id.)1

26

27
            1
              In deciding Goodlow’s post-conviction appeal, the Nevada Court of Appeals
     determined that trial counsel was not ineffective by failing to “discover Goodlow was
28   incarcerated at the time a victim asserted he committed sexual assault.” (ECF No. 33-44
     at 3-4.)
                                                 6
1           As for the other alleged alibis, Goodlow has presented no evidence to this Court

2    or the state court to support them. And, while Goodlow claims he instructed trial counsel

3    how to verify the alibis, there is no indication in the record that he brought this to the

4    attention of either the attorney who represented him in moving to withdraw his guilty plea

5    or his state post-conviction counsel. In light of all the other ineffective assistance

6    allegations raised in those proceedings, Goodlow’s failure to mention counsel’s failure to

7    pursue ostensibly crucial alibi evidence creates significant doubt as to whether such

8    evidence exists.

9           In summary, Goodlow has not shown that trial counsel was ineffective in failing to

10   investigate his alleged alibis or that his post-conviction counsel was ineffective for not

11   challenging trial counsel’s performance on this point. Ground One is denied.

12          B.     Ground Two

13          In Ground Two, Goodlow alleges counsel was ineffective because counsel failed

14   to adequately investigate the alleged victims, consult with him, or investigate the

15   existence or authenticity of inculpatory DNA evidence the State possessed. He further

16   alleges that counsel coerced him in entering a guilty plea by refusing to investigate his

17   case and advising him that going to trial would result in a life sentence due to his prior

18   conviction for a sex offense.

19          According to Goodlow’s allegations, all three of the alleged victims “were transient

20   drug abusing delinquents with criminal records and histories of mental illness.” (ECF No.

21   29 at 6.) Goodlow also contends that the three alleged victims conspired to fabricate the

22   sexual assault claims because they were jealous of Goodlow’s fiancée. As for the DNA

23   evidence, Goodlow claims his counsel refused his request to verify the State’s claims

24   even though a sexual assault forensic examination of the victim called into question the

25   existence or validity of such evidence.

26          In deciding Goodlow’s post-conviction appeal, the Nevada Court of Appeals cited

27   Strickland and Hill as the federal law standards for adjudicating ineffective assistance of

28

                                                 7
1    counsel claims in guilty plea cases. (ECF No. 33-44 at 2-3.) With respect to the claim that

2    is presented to this Court as Ground 2, the court stated as follows:

3                  Goodlow argued his counsel was ineffective for failing to investigate
            the victims’ backgrounds and criminal history, retest the DNA evidence,
4           discover Goodlow was incarcerated at the time a victim asserted he
            committed sexual assault, review the plea agreement with him or give
5           appropriate advice regarding trial and plea options, investigate Goodlow’s
            mental health or competency, and for coercing his guilty plea.
6
                     The record demonstrates Goodlow raised these claims in his
7           presentence motion to withdraw guilty plea, the trial-level court conducted
            an evidentiary hearing regarding these issues, concluded they lacked merit,
8           and denied the motion. This court affirmed the denial of Goodlow’s
            presentence motion to withdraw guilty plea on direct appeal. Goodlow v.
9           State, Docket No. 64499 (Order of Affirmance, January 21, 2015). Because
            this court has already considered these claims and concluded Goodlow was
10          not entitled to relief, the doctrine of the law of the case prevents further
            litigation of these issues and “cannot be avoided by a more detailed and
11          precisely focused argument.” Hall v. State, 91 Nev. 314, 316, 535 P.2d 797,
            799 (1975). Therefore, we conclude the district court did not err by denying
12          these claims.
13   (Id. at 3-4.) In the direct appeal affirmance, the Nevada Court of Appeals upheld the

14   district court’s determination that Goodlow’s claims of ineffective assistance of counsel

15   were either unsupported or belied by the record and that he “failed to show prejudice

16   stemming from counsel’s representation.” (ECF No. 32-20 at 3.)

17          Reviewed under § 2254(d), the state court’s adjudication of the claim did not

18   “result[] in a decision that was contrary to, or involve[] an unreasonable application of,

19   clearly established Federal law, as determined by the Supreme Court of the United

20   States,” nor did it “result[] in a decision that was based on an unreasonable determination

21   of the facts in light of the evidence presented in the State court proceeding.” The state

22   court applied the correct federal law standards and did so in a reasonable manner. And,

23   the facts upon which the state court rested its decision are supported by the record.

24          At the evidentiary hearing on Goodlow’s motion to withdraw his guilty plea, his trial

25   counsel testified that he discussed with Goodlow the “specific defenses he may have had

26   regarding all three individuals.” (ECF No. 31-67 at 7.) With regard to the 2007 incident,

27   counsel testified that his private investigator located the victim’s boyfriend who was

28   reported to have defended her from Goodlow’s attempted assault but that the boyfriend

                                                  8
1    indicated he would not cooperate as a witness. (Id. at 8-9.) Counsel further testified that

2    he believed that he had requested background checks on all three victims. (Id. at 23.)

3            When asked about Goodlow’s request that he have the DNA samples retested,

4    counsel testified as follows:

5                   He wanted me to retest those items. If we only had -- and I made the
             strategic decision not to. There's a finite amount of resources that we have
6            to deal with in most of these cases, and considering the fact that we had
             other significant indicators that his DNA was present either on the person
7            or on other items of clothing of this victim, in addition to the identity match,
             coupled with his statement that I never touched her; I never had any sex
8            with her; there's no way my semen could possibly be on there. I strategically
             decided not to go down that road any longer than was already done. It could
9            not have -- I didn't see any reasonable chance of that being of assistance.
10   (Id. at 13-14.) Counsel also explained that, notwithstanding Goodlow’s expressed

11   concerns, the results of the sexual assault forensic examination and the DNA tests were

12   not inconsistent. (Id. at 14-15.)

13           As for Goodlow’s claim that his guilty plea was coerced, counsel testified that

14   Goodlow had known about the plea offer for well over a year and that, just prior to entering

15   into the guilty plea agreement counsel, counsel went over the agreement with Goodlow

16   “for a good half hour to forty-minutes sitting in the back of row of [the] courtroom,

17   discussing the pros and cons of accepting the deal versus going to trial with the evidence

18   as it was before us.” (Id. at 19-20.) The trial court thoroughly canvassed Goodlow prior to

19   accepting the agreement. (ECF No. 31-21.) The transcript of that proceeding indicates

20   that Goodlow was entering his guilty plea willingly with a full understanding of its terms.

21   (Id.)

22           Based on the foregoing, trial counsel’s performance did not fall below an objective

23   standard of reasonableness. But even if it did, Goodlow has also failed to establish that,

24   but for counsel’s deficient performance, he would have insisted on going to trial. By

25   pleading guilty, Goodlow avoided the risk of multiple life sentences and several additional

26   terms of years. See, e.g., NRS § 200.366 (penalties for sexual assault under Nevada

27   law); NRS § 193.165 (additional penalty for use of deadly weapon). As discussed above,

28   the evidence supporting one of the sexual assault charges was insurmountable. Also,

                                                    9
1    Goodlow has not shown that investigation into the victims’ backgrounds or retesting of

2    the DNA evidence would have produced significant exculpatory evidence.2 Goodlow’s

3    failure to prove either prong of the Strickland standard requires this Court to defer the

4    state court’s decision. See Premo v. Moore, 562 U.S. 115, 132 (2011) (discussing the

5    “substantial burden on the claimant” when alleging ineffective assistance in plea

6    negotiations). Ground Two is denied.

7           C.     Ground Three

8           In Ground Three, Goodlow alleges his state judgment of conviction is

9    unconstitutional because he was not competent when he entered his guilty plea and trial

10   counsel failed to investigate or raise the issue. According to Goodlow, he “displayed

11   symptoms of severe mental illness and deterioration of faculties,” but counsel failed to

12   have him evaluated by a mental health professional to determine his mental state when

13   he entered his guilty plea. (ECF No. 29 at 9.) He further alleges that he suffered from

14   severe depression which prevented him from making sound decisions.

15          The Nevada Court of Appeals considered this claim in conjunction with the

16   allegations Goodlow raised in Ground Two when the court decided Goodlow’s post-

17   conviction appeal. (ECF No. 33-44 at 3-4.) As noted above, the court denied relief under

18   the law of the case doctrine because the court had previously upheld, on direct appeal,

19   the district court’s determination that Goodlow’s claims of ineffective assistance of

20   counsel were either unsupported or belied by the record and that he “failed to show

21   prejudice stemming from counsel’s representation.” (Id., ECF No. 32-20 at 3.)

22          Reviewed under § 2254(d), the state court’s adjudication of the claim did not

23   “result[] in a decision that was contrary to, or involve[] an unreasonable application of,

24   clearly established Federal law, as determined by the Supreme Court of the United

25   States,” nor did it “result[] in a decision that was based on an unreasonable determination

26

27
            2
             As to the former, Goodlow has only demonstrated that one of the victims was
28   bipolar and had been arrested for DUI and possession of methamphetamine. (ECF No.
     33-5 at 24; ECF No. 33-12 at 6.)
                                              10
1    of the facts in light of the evidence presented in the State court proceeding.” The state

2    court applied the correct federal law standards and did so in a reasonable manner. And,

3    the facts upon which the state court rested its decision are supported by the record.

4           At the evidentiary hearing on Goodlow’s motion to withdraw his guilty plea, his trial

5    counsel testified as follows:

6                  [Goodlow] always struck me as a competent individual. He always –
            I mean just look at the things we’ve discussed regarding the more
7           hypertechnical aspects of the – whether the vaginal -- there was a swab
            from the vaginal area and whether that showed trauma; whether he was
8           incarcerated or not. Obviously I didn’t know whether he was incarcerated at
            any give time, but he remembered these facts.
9
                   He was very technical with many of his – well, many of his
10          disagreements with the evidence were very technical in nature. It’s probably
            the best way to put it. So he seemed to have a good grasp of what he was
11          up against.
12   (ECF No. 31-67 at 17-18.) On cross-examination, counsel reiterated these points and

13   also noted that he never saw any reason for Goodlow to be evaluated for competency

14   and that Goodlow “was very specific in his requests to go out and seek out this piece of

15   information or that piece of information.” (Id. at 29.) Notably, Goodlow also testified at the

16   evidentiary hearing but made no mention of mental impairments impacting his

17   understanding of the plea negotiations or his decision to enter a guilty plea. (Id. at 35-45.)

18   In addition, the transcript of the trial court’s plea canvass shows no indication of

19   Goodlow’s alleged mental limitations. (ECF No. 31-21.)

20          In the absence of any evidence in the record to support Goodlow’s allegations,

21   Goodlow falls well short of demonstrating that his trial counsel provided ineffective

22   assistance of counsel by not raising Goodlow’s mental health as an issue. Ground Three

23   is denied.

24          D.     Ground Five(A)

25          In Ground Five(A), Goodlow alleges counsel was ineffective because counsel

26   failed to argue against the 8 to 20-year sentence for the deadly weapon enhancement,

27   which was imposed by the court even though the State did not argue for it. This claim was

28   not adjudicated on the merits in the Nevada courts so there is no decision to which this

                                                  11
1    Court must defer under AEDPA. But, like Ground One, the claim is either procedurally

2    defaulted under Martinez or, alternatively, fails under de novo review.

3           First, Goodlow is incorrect in claiming the State did not ask for an 8 to 20-year

4    sentence for the deadly weapon enhancement. Probation and Parole recommended the

5    sentence, and the prosecutor argued for it. (ECF No. 31-29 at 7.)

6           Second, Goodlow’s counsel asked for “the least amount of time allowable under

7    the sentence.” (Id. at 9.) Goodlow does not explain what arguments counsel should have

8    made in reference to the sentence enhancement, nor does he demonstrate a reasonable

9    likelihood that such arguments would have resulted in a more favorable sentence.

10          Ground Five(A) is denied.

11          E.     Ground Five(B)

12          In Ground Five(B), Goodlow alleges counsel was ineffective because counsel

13   failed to request that a psychosexual examination be conducted on Goodlow for the

14   purpose sentence mitigation. In deciding Goodlow’s post-conviction appeal, the Nevada

15   Court of Appeals addressed this claim as follows:

16                Goodlow argued his counsel was ineffective for failing to have him
            undergo a psychosexual evaluation. Goodlow failed to demonstrate his
17          counsel's performance was deficient or resulting prejudice. Goodlow merely
            speculated a psychosexual evaluation could have provided favorable
18          information, which is insufficient to demonstrate this claim had merit. See
            Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984).
19          Therefore, we conclude the district court did not err by denying this claim.
20   (ECF No. 33-44 at 5.)

21          Goodlow fails to support this claim with any specific factual allegations about what

22   a psychosexual evaluation would have revealed or how it would have weighed in favor of

23   a more favorable sentence. See Bible v. Ryan, 571 F.3d 860, 871 (9th Cir.2009)

24   (speculation about test results is insufficient to show Strickland prejudice). Thus, here

25   again, Goodlow cannot show that the state court decision was contrary to, or involved an

26   unreasonable application of, clearly established federal law, as determined by the United

27   States Supreme Court, or that the ruling was based on an unreasonable determination of

28   the facts in light of the evidence presented in the state court proceeding.

                                                 12
1           Ground Five(B) is denied.

2           F.     Ground Six

3           In Ground Six, Goodlow alleges his conviction and sentence are unconstitutional

4    because the state district court did not allow him to withdraw his guilty plea. (ECF No.

5    29 at 15.) Specifically, he claims he met the “manifest injustice” standard necessary to

6    permit withdrawal of the plea under Nevada law by asserting that he was actually innocent

7    and that his counsel had coerced him into pleading guilty. (Id. (citing NRS § 176.165).)

8           In deciding Goodlow’s direct appeal, the Nevada Court of Appeals addressed

9    Goodlow’s claim challenging the state district court’s decision as follows:

10                  Appellant claims that the district court erred by denying his
            presentence motion to withdraw his guilty plea. Appellant argues that the
11          district court improperly applied the test for an ineffective-assistance-of-
            counsel claim instead of determining whether he had advanced a
12          substantial, fair, and just reason for withdrawing his plea. However, the
            primary reason that appellant advanced for withdrawing his guilty plea was
13          ineffective assistance of counsel.
14                 A defendant may move to withdraw a plea before sentencing, NRS
            176.165, and the district court may, in its discretion, grant such a motion
15          “for any substantial, fair, and just reason.” Crawford v. State, 117 Nev. 718,
            721, 30 P.3d 1123, 1125 (2001).
16
                   A defendant who pleads guilty upon the advice of counsel may attack
17          the validity of the guilty plea by showing that he received ineffective
            assistance of counsel under the Sixth Amendment to the United States
18          Constitution. The applicable test to determine whether counsel was
            ineffective is set forth in Strickland v. Washington, [466 U.S. 668 (1984) ].
19          Nollette v. State, 118 Nev. 341, 348–49, 46 P.3d 87, 92 (2002) (internal
            footnote omitted). “On appeal from a district court's denial of a motion to
20          withdraw a guilty plea, [we] will presume that the lower court correctly
            assessed the validity of the plea, and we will not reverse the lower court's
21          determination absent a clear showing of an abuse of discretion.” Riker v.
            State, 111 Nev. 1316, 1322, 905 P.2d 706, 710 (1995) (internal quotation
22          marks omitted).
23                  The district court conducted an evidentiary hearing and found,
            among other things, that appellant's claims of ineffective-assistance were
24          either bare assertions or belied by the record, appellant's claims that he was
            depressed and unable to make rational decisions as a result of counsel's
25          ineffectiveness and that he was not given enough time to review the guilty
            plea agreement were belied by the record, and appellant failed to show
26          prejudice stemming from counsel's representation. The record on appeal
            supports the district court's factual findings and we conclude that appellant
27          has not demonstrated that counsel was ineffective; established a
            substantial, fair, and just reason for withdrawing his plea; or shown that the
28          district court abused its discretion by denying his motion to withdraw his

                                                 13
            guilty plea. See Molina v. State, 120 Nev. 185, 190, 87 P.3d 533, 537 (2004)
1           (defendant bears the burden of showing that the plea is invalid).
2    (ECF No. 32-20 at 2-4.)

3           To the extent Ground Six challenges the state district court’s exercise of discretion

4    under state law, the claim is not cognizable as a federal habeas claim. See Bradshaw v.

5    Richey, 546 U.S. 74, 76 (2005) (“[A] state court's interpretation of state law . . . binds a

6    federal court sitting in habeas corpus.”). In addition, no U.S. Supreme Court case

7    recognizes a constitutional right to withdraw a guilty plea. See Carey v. Musladin, 549

8    U.S. 70, 77 (2006) (“Given the lack of holdings from this Court regarding the [issue

9    presented] here, it cannot be said that the state court unreasonabl[y] appli[ed] clearly

10   established Federal law.’”).

11          There is U.S. Supreme Court precedent, however, recognizing a right under the

12   Due Process Clause to have one’s guilty plea be both knowing and voluntary. See Boykin

13   v. Alabama, 395 U.S. 238, 242-43 (1969). The Court in Boykin held that, to satisfy this

14   requirement, the record must show that the defendant was made aware that he was

15   waiving his privilege against compulsory self-incrimination guaranteed by the Fifth

16   Amendment, the right to a trial by jury, and the right to confront one’s accusers. Id. at 243.

17   The Court has identified other prerequisites for a plea to be considered knowing and

18   voluntary. For example, a guilty plea is voluntary for due process purposes only if a

19   defendant has received notice of the true nature of the charges against him. Henderson

20   v. Morgan, 426 U.S. 637, 645 (1976). In addition, a guilty plea is not “voluntary," and thus

21   invalid, when it is the product of threats, improper promises, or other forms of wrongful

22   coercion. See Brady v. United States, 397 U.S. 742, 754-55 (1970). Also, a plea of guilty

23   is voluntary and knowing only if it is "entered by one fully aware of the direct

24   consequences" of his plea. Id. at 755.

25          The guilty plea agreement Goodlow signed together with the trial court’s plea

26   canvass satisfied the constitutional requirements set forth above. (ECF Nos. 31 and 31-

27   21.) Given the lack of evidence to support his claims of coercion, Goodlow has not

28   overcome the strong presumption that he understood the nature of the charges against

                                                  14
1    him and the rights he was waiving and that he voluntarily entered his guilty plea. See

2    Blackledge v. Allison, 431 U.S. 63, 74 (1977) (holding that the petitioner's representations,

3    as well as any findings made by the judge accepting the plea, “constitute a formidable

4    barrier in any subsequent collateral proceedings” and that “[s]olemn declarations in open

5    court carry a strong presumption of verity”).

6           Similarly, a claim of “actual innocence” does not, in and of itself, provide a basis

7    for overturning a conviction. Instead, a claim of “actual innocence” provides a mechanism

8    through which a petitioner may have a court consider an otherwise procedurally defaulted

9    claim of a constitutional violation. See Schlup v. Delo, 513 U.S. 298, 323–27 (1995)

10   (noting that a procedurally defaulted habeas petitioner must show that a constitutional

11   violation has probably resulted in the conviction of one who is actually innocent). Even if

12   the Court were to consider the claim of actual innocence as a basis for setting aside his

13   guilty plea, Goodlow has not met the requirements for such a claim. To establish a claim

14   of actual innocence a “petitioner must demonstrate that, in light of all the evidence, it is

15   more likely than not that no reasonable juror would have convicted him. Petitioner bears

16   the burden of proof on this issue by a preponderance of the evidence, and he must show

17   not just that the evidence against him was weak, but that it was so weak that no

18   reasonable juror would have convicted him.” Lorentsen v. Hood, 223 F.3d 950, 954 (9th

19   Cir. 2000) (internal quotations and citations omitted). “[A] petitioner does not meet the

20   threshold requirement unless he persuades the district court that, in light of the new

21   evidence, no juror, acting reasonably, would have voted to find him guilty beyond a

22   reasonable doubt.” Schlup, 513 U.S. at 329. Goodlow’s mere claim of actual innocence,

23   unsupported by evidence, does not suffice.

24          Based on the foregoing, this Court must defer to the Nevada Court of Appeals’

25   decision under § 2254(d) because neither the reasoning nor the result of the decision

26   contradicts U.S. Supreme Court precedent. While the Nevada Court of Appeals analyzed

27   Goodlow’s claim primarily in terms of state law, the standards it employed in denying relief

28   were no less protective of Goodlow’s rights (and perhaps more so) than the federal

                                                  15
1    standards discussed above. See Early v. Packer, 537 U.S. 3, 8 (2002) (holding that state

2    court is not required to cite U.S. Supreme Court cases, or even be aware of them, to avoid

3    its decision being “contrary to” U.S. Supreme Court precedent). In addition, the court’s

4    findings of fact were reasonable in light of evidence presented in the state court

5    proceeding.

6           Ground Six is denied.

7           G.     Certificate of Appealability

8           This is a final order adverse to the Petitioner. As such, Rule 11 of the Rules

9    Governing Section 2254 Cases requires this Court to issue or deny a certificate of

10   appealability (COA). Accordingly, the Court has sua sponte evaluated the claims within

11   the petition for suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v.

12   Calderon, 281 F.3d 851, 864-65 (9th Cir. 2002).

13          Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner

14   "has made a substantial showing of the denial of a constitutional right." With respect to

15   claims rejected on the merits, a petitioner "must demonstrate that reasonable jurists would

16   find the district court's assessment of the constitutional claims debatable or wrong." Slack

17   v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4

18   (1983)). For procedural rulings, a COA will issue only if reasonable jurists could debate

19   (1) whether the petition states a valid claim of the denial of a constitutional right and (2)

20   whether the court's procedural ruling was correct. Id.

21          Having reviewed its determinations and rulings in adjudicating Goodlow’s petition,

22   the Court declines to issue a certificate of appealability for its resolution of any procedural

23   issues or any of Goodlow’s habeas claims.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                   16
1    V.    CONCLUSION

2          It is therefore ordered that Goodlow’s second amended petition for writ of habeas

3    corpus (ECF No. 29) is denied.

4          It is further ordered that a certificate of appealability is denied.

5          The Clerk shall enter judgment accordingly and close this case.

6          DATED THIS 8th Day of June 2021.

7

8

9                                               MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  17
